Exhibit 10.1

 

[g215541ks01i001.jpg]

SFX Entertainment, Inc.

902 Broadway, 15th Floor

New York, NY 10010

 

October 22, 2015

 

Dear Mr. Rosenstein,

 

This letter agreement amends and restates that certain employment agreement
entered into between you and SFX Entertainment, Inc. dated October 2, 2012, as
amended. You began working for SFX Entertainment, Inc. (the “Company”) in the
capacity of Executive Vice President, Head of Corporate Strategy and
Development, and were later promoted to Chief Financial Officer on February 25,
2013 and then Chief Administrative Officer on June 5, 2014. Your continued
employment by the Company shall be governed by the following terms and
conditions (this “Agreement”), effective as of October 1, 2015.

 

1.              Term and Duties

 

(a)                                 The term of your employment shall commence
the date hereof and terminate on June 30, 2019 (the “Initial Term”). The Initial
Term shall be extended thereafter for consecutive one (1) year terms (each a
“Renewal Term”) at the end of the Initial Term and on each anniversary thereof
unless the Company or you provide written notice to the other no less than sixty
(60) days prior to the expiration of the Initial Term or Renewal Term, as
applicable, that it or he does not desire such an extension. Notwithstanding the
foregoing, your employment hereunder may be earlier terminated in accordance
with Section 4 hereof.  The date on which your employment hereunder shall
terminate, for any reason, including, but not limited to, the non-extension of
the Initial Term or a Renewal Term, as applicable, or a termination pursuant to
Section 4, shall be referred to herein as the “Termination Date.” The period of
time between the Start Date and the Termination Date shall be referred to herein
as the “Term.”  Sections 6, 7, and 9 shall survive the Term.

 

(b)                                 You will be required to perform your duties
at the Company’s headquarters in New York City (or wherever else located
hereafter within twenty-five (25) miles of New York City) and be expected to
travel from time to time. Your title shall be Chief Financial Officer and Chief
Administrative Officer.  You will report to the Chief Executive Officer of the
Company or his or her designee.

 

(c)                                  You shall devote your full time, attention,
energy, knowledge, best professional efforts and skills to the duties assigned
to you; provided, however, it shall not be a violation of this Agreement for you
to (i) with the prior written consent of the Board of Directors of the Company
(the “Board”), serve on industry trade, civic, charitable or for-profit
corporate boards or committees; (ii) deliver lectures or fulfill speaking
engagements; or (iii) manage personal investments or investments that are
unrelated to business or foreseeable business activities of the Company, as long
as such activities do not otherwise violate the terms of this Agreement,
including, without limitation, any non-competition or non-solicitation
provisions contained  herein,  or  otherwise  materially  interfere  with  or 
impinge  upon  the performance of your duties as set forth in this Agreement. 
The Board may, at any time and in its sole discretion, revoke such written
consent, in which event you shall immediately cease engaging in any and all such
professional endeavors as described in the preceding sentence.

 

(d)                                 In addition to your duties as Chief
Financial Officer and Chief Administrative Officer, the Board may require you,
from time to time to serve in other senior executive capacities for the Company
or other affiliates, but such other activities shall still relate to the
responsibilities attendant to your position, and you hereby agree to accept such
responsibilities. Whether you serve in one capacity or several capacities, the
compensation to which you will be entitled for doing so is set forth in
Section 2 of this Agreement.

 

(e)                                  Upon consultation with and prior consent,
which may be unreasonably withheld, from the Company’s Board and/or Chief
Executive Officer, You may elect to resign as Chief Financial Officer and resume
your duties as Executive Vice President, Head of Corporate Strategy and
Development under the same terms of employment set forth herein.  If
practicable, you shall continue to act as the Company’s Chief Financial Officer
until the Company has had a reasonable period of time to interview and select a
successor Chief Financial Officer.  During such time you are the Chief Financial
Officer, the Company shall employ a chief accounting officer reasonably
satisfactory to you.

 

--------------------------------------------------------------------------------


 

(f)                                   No provision of this Agreement shall be
construed to prohibit your: (a) acquisition, ownership, or trading, including
without limitation your indirect  ownership,  of  less than five percent (5%) of
the issued and outstanding stock (or comparable bonds, options, derivatives, or
negotiable instruments) of a business entity having securities publicly traded
anywhere in the world, provided, however, that the ownership limitations of this
clause (a) shall not apply to (i) your ownership of any such securities through
an open-end mutual fund or (ii) your ownership of any such securities that
precedes the Effective Date if, but only if, the issuer of the securities is not
a competitor of the Company; or (b) passive ownership of five percent (5%) or
less of the stock, partnership interests, or comparable ownership  interests or
securities in any for-profit private business entity that is not directly
competitive with the business of the Company or any of its subsidiaries or
(c) compensation relating to any other position you may have on a Board of
Directors of any company  on which you may serve as permitted under this
Section 1. The Company additionally agrees that nothing in this Agreement shall 
operate  to prohibit your acceptance of a testamentary gift, bequest, or its
equivalent, nor your retention of any such gift, bequest, or its equivalent
following its delivery, so long as you retain  the interest(s) solely for
investment purposes.

 

2.              Compensation

 

(a)                                 Base Salary. In consideration for the
performance of your services hereunder, you will be paid a base salary at the
annual rate of $400,000.00 (“Base Salary”), payable in accordance with the
Company’s normal payroll practices and subject to applicable tax and payroll
withholdings and deductions. Currently, the Company’s payroll is payable on the
fifteenth and the last day of each month. As an exempt employee, you will not be
eligible for overtime pay.

 

(b)                                 Bonuses. During the Term, you will also be
eligible to participate in any annual incentive compensation plan, program
and/or arrangements as established by the Board or the Compensation Committee,
from time to time. The existence and amount of any bonus shall be determined in
the sole discretion of the Company.  During each calendar year of the Term, your
target bonus shall be the greater of:  Two Hundred Thousand Dollars
($200,000.00) in cash; and, if established, your share of a bonus pool, payable
in cash or shares of the Company’s common stock, at the Company’s election (the
“Pool”) provided that at least One Hundred Thousand Dollars ($100,000.00) of
such bonus shall be payable in cash.  Your share of the Pool shall be determined
on an annual basis by the Company’s Chief Executive Officer or his or her
designee.  Your target bonus may be increased on a discretionary basis or based
upon targets reasonably established; in either case, the Company’s Compensation
Committee shall approve such additional bonus amounts.  Such target bonus is
discretionary in all respects.  Payment of any bonuses to you will be made by
the Company on or before April 15 of the calendar year immediately following the
calendar year in which such bonus was earned and will be payable, in the
Company’s discretion, in either cash, stock or both. Unless expressly and
specifically agreed to in writing, no bonus compensation will be deemed earned,
paid or awarded unless you are in the continuous employment of the Company
through the last day of the calendar year in which such bonus corresponds;
however, any earned or accrued bonuses will be payable upon the date of early
termination or expiration of this Agreement in accordance with the terms of this
Agreement.

 

(c)                                  Restricted Stock. You are hereby granted
Five Hundred Thousand (500,000) shares of restricted stock (the “Restricted
Stock”) of the Company as of the date hereof, of which 218,750 shares will vest
on January 1, 2016, 62,500 shares will vest on July 1, 2016, and the remaining
218,750 shares will vest on January 1, 2017 (collectively, the “Vesting
Schedule”, each date an “Installment Date”, and the number of shares of
Restricted Stock vesting on each Installment Date, the “Installment Shares”),
subject to your continued employment on such dates.

 

i.                  Notwithstanding the Vesting Schedule, in the event of a
Change of Control, as defined in the Company’s 2013 Equity Compensation Plan, as
amended (the “Plan”), all unvested Restricted Stock shall accelerate and
immediately vest upon the closing of a Change of Control, and all of the
Restricted Shares will be cashed out in the Change of Control in accordance with
the terms of such acquisition.

 

ii.               In the event of a Transaction (as defined below), all then
vested shares of Restricted Stock shall be cashed out in the Transaction, and to
the extent that any shares of the Restricted Stock are unvested at the time of a
Transaction, all of such unvested shares of Restricted Stock shall also
accelerate and be cashed out in the Transaction, provided that all proceeds
generated therefrom shall be placed in an escrow or similar account held by the
Company for your benefit to be released as set forth herein.  On each
Installment Date after the Transaction, the Company shall withdraw from such
account and pay to you an amount equal to the Installment Shares multiplied

 

--------------------------------------------------------------------------------


 

by the price paid per share of common stock at the time of the Transaction,
provided that you are in continuous employment of the successor company.  For
purposes of this Agreement, a “Transaction” means any merger or acquisition that
results in the ownership of 50% or more of the outstanding common stock of the
Company, the acquisition of substantially all assets of the Company, or similar
acquisition of control of the Company, by Mr. Robert F.X. Sillerman or his
affiliates.

 

iii.            Notwithstanding Section 2(c)ii and in addition to the
consideration paid thereunder, in the event the market price per share of the
successor company on such Installment Date is greater than the price per share
in the Transaction, the successor company shall pay the difference to you with
respect to each of the Installment Shares that would have vested had a
Transaction not occurred.  The market price per share of the successor company
shall be set, if publicly traded, at the closing price of the stock on the
Installment Date or, if the market is not open on the Installment Date, the
following trading day.  If the stock of the successor company is not publicly
traded, the market price of such shares shall be determined by the board of the
successor company.

 

(d)                                 You are hereby granted Two Hundred Thousand
(200,000) stock options of the date hereof, and each year during the Term,
beginning in 2016, a minimum guaranteed grant of Two Hundred Thousand (200,000)
stock options on or before June 1 of each year of the Term. Such stock option
grants shall vest 25% on the date of grant (subject to the approval of the
Compensation Committee (the “Option Consideration”) and the following three
(3) anniversaries thereof, provided that you remain in continuous employment
with the Company.  If the Option Consideration is satisfied after June 1 of the
applicable Term, such options will be treated as having been issued on June 1 of
such year.  You acknowledge that the effectiveness of any such option grant may
be conditioned on the existence of adequate availability of shares under the
Company’s equity compensation plan in effect from time to time.

 

(e)                                  The Restricted stock and options granted
hereunder are subject to the Plan.  Company-wide consideration of equity
compensation (including any annual option grants) shall occur annually, at which
time you shall be considered for additional awards as part of that process on
the same basis as other executives of the Company.  Any additional awards, and
the terms and conditions thereof, shall be made at the sole discretion of the
Company and its Compensation Committee.

 

3.              Benefits. Subject to the eligibility requirements and other
terms and conditions of the respective plan documents, you will be entitled to
participate in benefits offered by the Company for similarly situated employees
of the Company, as may be in effect or modified from time to time. Furthermore,
you are entitled to five (5) weeks of paid vacation time per calendar year (such
vacation days to be prorated based on the date you commence employment with the
Company) in accordance with, and subject to, the Company’s vacation policy, as
it may change from time to time, with the timing of any such vacation to be
agreed upon. You will be entitled to reimbursement of travel and other business
expenses in accordance with the Company’s guidelines commensurate with your
level of compensation and responsibility.

 

4.              Severance

 

(a)                                 In the event your employment with the
Company  is terminated  either  (i) on account of your death or Disability (as
defined in Section 4(f)  below), (ii) by the Company without Cause (as defined
in Section 4(c) below), or (iii) by you due to Constructive Termination without
Cause (as defined in Section 4(d) below):

 

i.                  You shall receive the Termination Payments (as defined in
Section 4(b) below);

 

ii.               You shall also be paid a lump sum by the Company, which shall
be paid as soon as practicable but not later than sixty (60) days following the
Termination Date, of twelve (12) months of your Base Salary;

 

iii.            You shall also receive the greater of your prior year’s bonus or
Two Hundred Thousand Dollars ($200,000.00), in a lump sum by the Company, which
shall be paid as soon as practicable but not later than sixty (60) days
following such Termination Date; and

 

iv.           any stock options and restricted stock previously granted to you
shall accelerate and immediately

 

--------------------------------------------------------------------------------


 

vest as of the Termination Date, or, if the Termination Date follows a
Transaction, any money held in escrow shall be released to you upon the
Termination Date.

 

(b)                                 In the event (i) you voluntarily terminate
your employment for any reason other than Constructive Termination without
Cause, (ii) your employment is terminated by the Company for Cause (as defined
in Section 4(c) below), or (iii) the Company elects not to renew your employment
at the end of the Initial Term or an applicable Renewal Term, you shall be paid,
as soon as practicable but no later than sixty (60) days following the
Termination Date, (i) all earned but unpaid Base Salary through the Termination
Date; (ii) any previously awarded and unpaid bonus; and (iii) all unpaid
reimbursable expenses incurred by you through the Termination Date (the
“Termination Payments”). In either such event, you shall have no further
obligation or liability to the Company in connection with the performance of
this agreement (except the continuing obligations specified in Sections 6, 7 and
9 of this Agreement).  Any stock options and/or restricted stock previously
granted to you shall vest as follows: if termination is due to Cause or by you
not as a result of Constructive Termination without Cause, then you shall only
be permitted to retain those stock options and restricted shares which have
vested as of the Termination Date.

 

(c)          For the purposes of this Agreement, “Cause” shall mean that you
have:

 

i.                  falsified or omitted information as required by Section 10
of this Agreement;

 

ii.               committed an act which has or reasonably can be expected to
have a material adverse effect on the Company and which, as set forth in any
employment handbook promulgated by the Company and as in effect from time to
time, may lead to termination of employment, subject to a thirty (30) day cure
period following the Company’s written notice of such act to the extent such act
is curable;

 

iii.            engaged in any intentional act of fraud against the Company;

 

iv.     engaged in willful malfeasance or gross negligence in the performance of
this Agreement or in your capacity as an employee of the Company;

 

v.              refused to perform the duties required or requested consistent
with your obligations under this Agreement and under law, subject to a thirty
(30) day cure period following the Company’s written notice of such act to the
extent such act is curable;

 

vi.           been convicted of a felony or entering a plea of nolo contendre to
a felony charge;

 

vii.        materially breached this Agreement, subject to a fifteen (15) day
cure period following the Company’s written notice of such breach to the extent
such breach is curable;

 

viii.     engaged in any willful act which could reasonably be expected to
(i) bring the Company into material public disrepute, (ii) injure the Company’s
customer or vendor relations or business prospects or (iii) cause a decline in
the price of any publicly traded securities of the Company (for avoidance of
doubt, this does not relate to a business decision made in good faith in the
ordinary course of your responsibilities); or

 

ix.           engaged in an act which leads to a finding by the Securities and
Exchange Commission, which, in the opinion of independent counsel selected by
the Company, could reasonably be expected to impair or impede the Company’s
ability to register, list, or otherwise offer its stock to the public, or to
maintain itself as a publicly-traded company in good standing with the
Securities and Exchange Commission.

 

(d)                                 For purposes of this Agreement,
“Constructive Termination without Cause” means the termination of your
employment at your initiative after, without your prior written consent, one or
more of the following events:

 

i.                  any material diminution in your title, authority, duties or
responsibilities as Chief Financial Officer or,  if you have elected to return
to your prior position under Section 1(e), as Executive Vice President, Head of
Corporate Strategy and Development;

 

--------------------------------------------------------------------------------


 

ii.               a material breach by the Company of this Agreement;

 

iii.            a reduction in the Base Salary (unless such reduction is part of
an overall and nondiscriminatory reduction by the Company to the base salaries
of all similarly situated employees of the Company and such reduction is
proportional in amount to the reductions suffered by all of such other
employees), or the uncured failure by the Company to fulfill its obligations
under this Agreement within thirty (30) days after written notice thereof from
you to the Company; or

 

iv.           relocating your principal place of work outside of the Tri-State
New York Metropolitan area.

 

For purposes of this Agreement, Constructive Termination without Cause shall not
be deemed to exist unless the termination of your employment for Constructive
Termination without Cause occurs within ninety (90) days following your initial
knowledge of (or the date which you reasonable should have had knowledge of) the
existence of one of the conditions specified in clauses (i) through (iv) above,
you provide the Company with written notice of the existence of such condition
within sixty (60) days after the initial existence of the condition, and the
Company fails to remedy the condition within thirty (30) days after its receipt
of such notice.

 

(e)          Intentionally Deleted.

 

(f)           For the purposes of this Agreement, “Disability” shall mean your
inability, or failure, to perform the essential functions of your position, with
or without reasonable accommodation, for any period of six (6) consecutive
months or more, by reason of any medically determinable physical or mental
impairment.

 

(g)          The Company will provide the following post-termination health and
dental benefits under the circumstances outlined below:

 

i.                  The Company agrees that in the event of the your death
during the Term, the Company will pay to your estate the following, which shall
be distributed in accordance with your will or testamentary plan, as directed by
any court having jurisdiction over such estate, or as directed by any duly
appointed administrator or executor of your estate, the full costs relating to
the continuation of any group health and dental plan provided through the
company in which you participated at the time of your death, and through which
coverage was provided to any of your dependent(s) at the date of your death, for
a period of two (2) months following your death, without regard to the
availability or expiration of any continuation option or feature provided by the
plan(s), or as otherwise provided to a lesser extent by applicable law at the
time of your death.

 

ii.               In the event the Company terminates your employment without
Cause (other than due to Disability or death), or there is a Constructive
Termination without Cause, a continuation of the health and dental benefits
provided to you and your covered dependents under the Company’s health and
dental plans as in effect from time to time (except that if providing any such
benefit under the terms of a plan would cause an adverse tax effect, the Company
may provide you with equivalent cash payments outside of the plan at the same
time the benefits would otherwise have been taxable to you) for a period of two
(2) months following such termination, with no additional cost or charge payable
by you.

 

iii.            Notwithstanding the foregoing, if at the time of your Separation
from Service (as defined in Treasury Regulation 1.409A-1(h)) you are a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i), any
amount or benefits that constitutes “nonqualified deferred compensation” within
the meaning of Code Section 409A that becomes payable to you on account of your
Separation from Service will not be paid until after the earlier of (i) first
business day of the seventh month following your Separation from Service, or
(ii) the date of your death (the “409A Suspension  Period”). Within fourteen
(14) calendar days after the end of the 409A Suspension Period, you shall be
paid a cash lump sum payment equal to any payments (including interest on any
such payments), and benefits that the Company would otherwise have been required
to provide under this Section 4 but for the imposition of the 409A Suspension
Period delayed because of the preceding sentence. Thereafter, you shall receive
any remaining payments and benefits due under this agreement in accordance with
the terms of this Section (as if there

 

--------------------------------------------------------------------------------


 

had not been any Suspension Period beforehand).

 

iv.           The Company may provide (in its sole discretion) that you may
continue to participate in any benefits delayed, provided that you shall bear
the full cost of such benefits during such delay period. Upon the date such
benefits would otherwise commence pursuant to this Section 4 hereof, the Company
shall reimburse you the Company’s  share of the cost  of such benefits, to the
extent that such costs otherwise would have been paid by the Company or to the
extent that such benefits otherwise would have been provided by the Company at
no cost to you, in each case  had such benefits commenced immediately upon the
termination of your employment. Any remaining benefits shall be reimbursed or
provided by the Company in accordance with the schedule and procedures specified
herein.

 

(h)   General Release. Notwithstanding any other provision of this Agreement, no
benefits or amounts shall be payable under this Section 4 unless you execute and
deliver a general release of claims in a form and manner reasonably satisfactory
and customary to the Company and to you including, but not limited to, a release
of any and all claims arising out of this Agreement and your employment
relationship with the Company, and such release has become irrevocable pursuant
to its terms or applicable law (it being understood, however, that in no event
will  such  release expand  any  of the  post-termination restrictions  and
covenants referred to in Section 9). A form of the Company release is attached
hereto as Schedule A. You shall forfeit all rights to such payments and benefits
unless such release is signed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days (or such longer period which
is provided by law for review and revocation) following the date your employment
with the Company is terminate.

 

5.                                Compliance with Policies  and  Procedures You
agree to be bound by and to comply fully with all of the Company’s policies and
procedures for employees.

 

6.                                Confidentiality

 

(a)               You acknowledge that, as a result of your employment with the
Company, you will be in possession of trade secrets and confidential and
proprietary information (the “Confidential Information”) of the Company. You
agree to keep secret all Confidential Information and not to disclose
Confidential Information to anyone outside of the Company (other than to the
Company’s advisors, agents, consultants, financing sources and other
representatives), except in connection with the performance of your duties under
this Agreement, provided that: (i) you shall have no such obligation to the
extent Confidential Information is or becomes publicly known, other than as a
result of your breach of your obligations hereunder; and (ii) you may disclose
such information if required by law, including pursuant to a court or similar
order, but you agree to use reasonable efforts to provide the Company with
prompt written notice of such court or similar order so that the Company may
seek an appropriate protective order. You agree to deliver promptly to the
Company at the termination of your employment, or at any other time the Company
may so request, all memoranda, notes, records, reports, and other documents
(including electronically stored information) relating to the Company’s business
which you obtained while employed by, or otherwise serving or acting on behalf
of, the Company and which you may then possess or have under your control. You
acknowledge that the disclosure of Confidential Information would have a
material adverse effect on the operations and development of the business of the
Company. Therefore, you agree that in the event of your failure to comply with
the provisions of this Section 6(a) the Company shall be entitled to the entry
of an injunction or other equitable relief against you without posting a bond,
proof of damages or proof of an inadequate remedy at law and you shall not
object to such injunction or equitable relief for any reason. This remedy shall
be in addition to any other remedies available to the Company.

 

(b)                                 You agree not to disclose the terms of this
Agreement to anyone except your immediate family and your tax advisors or legal
counsel, prospective employers (but with disclosure limited to terms relating to
your post-employment restrictions under this letter), pursuant to a court or
similar order, or in connection with any proceeding to enforce your rights under
this letter or any other agreement between you and the Company, except as
otherwise required by applicable law.

 

7.                                Company Work Product You  acknowledge  and 
agree  that  all of the  ideas, concepts, inventions and work product rendered
or provided by you in connection  with your employment hereunder which directly
or indirectly relate to the Company’s  business, whether alone or in conjunction
with others  (collectively,  and without  limitation,  the “Company Work
Product”), whether created at home or at the office and whether or not created
during normal business hours, shall (a) be the sole and exclusive property of
the Company and you shall not have any  right, title  or

 

--------------------------------------------------------------------------------


 

interest therein  and  (b)  constitute  “works made for hire” under all
applicable copyright, trademark, and similar or related statutes, regulations,
or decisional law. In furtherance of the foregoing, you hereby assign to the
Company all of your rights, title, and interest, whether choate or inchoate or
whole or partial, in any Company Work Product created, developed, or discovered
by you in connection with your employment. You further agree to cooperate fully
and promptly with,  and  otherwise  facilitate,  any  efforts  by  the  Company 
to vest in the Company all rights, title and interest in and to the Company Work
Product and to register, preserve,  and protect the Company Work Product from
use by others, or from dilution or diminution. You agree to execute and deliver
any and all documents, agreements and instruments reasonably intended to
evidence only the rights of the Company in the Company Work Product as provided
in this Section 7. You hereby irrevocably name the Company as your
attorney-in-fact, and irrevocably grant to the Company a limited power of
attorney to execute and deliver any and all documents, agreements and
instruments in your name as may be reasonably required to give effect to this
Section 7; provided, that this power of attorney shall be exercised only with
respect to any document, agreement or instrument that you fail to execute and
deliver after five days written request by the Company. The rights granted to
the Company in this Section 7 shall continue in effect after the termination or
expiration of your employment Term to the extent necessary for the Company’s
full enjoyment of such rights.

 

8.                                Section 409A.

 

(a)               It is the intention of both the Company and you that the
benefits and rights to which you could be entitled pursuant to this Agreement
comply with Code Section 409A and the Treasury Regulations and other guidance
promulgated or issued thereunder (“Section 409A”), to the extent that the
requirements of Section 409A are applicable thereto, and the provisions of this
Agreement shall be construed in a manner consistent with that intention.  If you
or the Company believes, at any time, that any such benefit or right that is
subject to Section 409A does not so comply, each of us shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on you and on the Company).

 

(b)               If and to the extent required to comply with Section 409A, no
payment or benefit required to be paid under this Agreement on account of
termination of your employment shall be made unless and until you incur a
“separation from service” within the meaning of Section 409A.

 

(c)                Neither the Company nor you, individually or in combination,
may accelerate any payment or benefit that is subject to Section 409A, except in
compliance with Section 409A and the provisions of this Agreement, and no amount
that is subject to Section 409A shall be paid prior to the earliest date on
which it may be paid without violating Section 409A.

 

(d)               For purposes of applying the provisions of Section 409A to
this Agreement, each separately identified amount to which you are entitled
under this Agreement shall be treated as a separate payment. In addition, to the
extent permissible under Section 409A, any series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.

 

(e)                Any reimbursements by the Company to you of any eligible
expenses under this Agreement that are not excludable from your income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made by no
later than the earlier of the date on which they would be paid under the
Company’s normal policies and the last day of the calendar year following the
year in which the expense was incurred. The amount of any Taxable Reimbursements
during any calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year. The right to Taxable Reimbursement
shall not be subject to liquidation or exchange for another benefit.

 

9.                                Restrictive Covenants

 

(a)               During the Term and for a period of one (1) year after
termination of your employment hereunder you shall not, directly or indirectly,
(i) solicit, induce or cause  any individual or entity with whom the Company had
a business relationship to reduce or terminate such Person’s business
relationship with the Company or any of its affiliates or its successors or
assigns; and you shall not, directly or indirectly, approach any such individual
or entity for any such

 

--------------------------------------------------------------------------------


 

purpose, or authorize or assist in the taking of any of such actions for any
such purpose or authorize or assist in the taking of any such actions by any
individual or entity, (ii) engage in any Restricted Activity, (iii) acquire, or
own in any manner, any interest in any entity that engages in any Restricted
Activity, or that engages in any business, activity or enterprise that competes
with any aspect of any of Restricted Activity, or (iv) be interested in (whether
as an owner, director, officer, partner, member, manager, joint venturer,
lender, shareholder, vendor, consultant, employee, advisor, agent, independent
contractor or otherwise), or otherwise participate in the management or
operation of, any entity that engages in any Restricted Activity or in any
business, activity or enterprise that competes with any Restricted Activity;
provided, however, that this Section 9 (a) shall not apply to the ownership of
less than five percent (5%) of the outstanding stock of any Person who has a
class of securities that is publicly traded.

 

(b)               During the Term and for a period of one (1) year after
termination of your employment hereunder you shall not, directly or indirectly
(i) hire or offer employment to or seek to hire any employee of the Company or
any successor or affiliate thereof, unless the Company first terminates the
employment of such employee or gives its written consent to such employment or
offer of employment, (ii) induce, solicit, persuade or encourage (or in any
manner attempt to induce, solicit, persuade or encourage), or cause or authorize
any other individual or entity to induce, solicit, persuade or encourage, any
such employee or any other such employee of the Company or any successor or
affiliate thereof, to leave the employ of his or her employer, (iii) induce,
solicit, persuade or encourage (or in any manner attempt to induce, solicit,
persuade or encourage), or cause or authorize any other individual or entity to
induce, solicit, persuade or encourage, any individual or entity to cease,
diminish or not commence doing business with the Company or any successor or
affiliate thereof or (iv) disparage the Company or any successor or affiliate
thereof or the business in which the Company is engaged to any individual or
entity.

 

(c)                For purposes of this Section 9, the term “Restricted
Activity” means any activity that is competitive with (i) any aspect of the
business in which the Company is engaged (1) as operated prior to the date of
this Agreement or (2) as contemplated by the Company to be operated in the
future as of the date of this Agreement, in each case, anywhere in the world
where the Company’s business may be conducted from time to time, or (ii) any
business in which the Company and/or any of its affiliates are engaged in as of
the Termination Date.

 

10.                         Representations You represent, warrant and covenant
to the Company that you are free to execute this Agreement and provide the
services contemplated hereunder and the engagement hereunder does not conflict
with or violate, and will not be restricted by any pre­ existing business
relationship or agreement to which you are a party or are otherwise bound.

 

11.                         Superseding of Prior Understandings or Agreements;
No Employment or Compensation Guarantees  or Other Modifications Except as
Provided Herein You acknowledge that you have not relied on any oral or written
representations or understandings not explicitly contained herein in executing
this Agreement. This Agreement supersedes any and all oral or written
understandings or agreements regarding your employment with the Company or any
of its affiliates, and any prior agreements are hereby terminated. No employee
or representative of the Company, other than in a writing signed by a duly
authorized officer of the Company, may enter into any agreement or understanding
(a) guaranteeing you employment with the Company for any specific duration,
(b) providing you with a guaranteed level of compensation with the Company,
whether incentive compensation, severance pay or otherwise, or (c) otherwise
modifying the terms of this Agreement.

 

12.                         Miscellaneous

 

(a)                                             If any provision of this
Agreement is or becomes invalid, illegal or unenforceable in any respect under
the law, the validity, legality and enforceability of the remaining provisions
hereof shall not in any way be affected or impaired. This Agreement contains
section headings for reference only. The headings in no way affect the meaning
or interpretation of this Agreement.

 

(b)                                             You acknowledge that you have
consulted counsel of your choosing with regard to the provisions of this
Agreement. You and the Company acknowledge that each has participated fully and
equally in the negotiation and drafting of this Agreement and both have assumed
the risk of any misrepresentation or mistaken understanding or belief relied
upon by entering into this Agreement.

 

(c)                                              This Agreement and the
Company’s rights and obligations hereunder are assignable and delegable, in
whole or in part, by the Company to any affiliate of the Company upon written
notice to you, whereupon such affiliate shall succeed to the rights and assume
the obligations of the Company hereunder to the full extent of such

 

--------------------------------------------------------------------------------


 

assignment and/or delegation; provided, however, that no assignment shall
relieve the Company of any of its obligations hereunder.

 

(d)                                             This Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
giving reference to the principles of conflicts of laws or where the parties are
located at the time a dispute arises. Any dispute, claim or controversy arising
out of or relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in New York City before a single arbitrator. The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures. Judgment on the Award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction. The
arbitrator shall award to the prevailing party, if any, the costs and attorneys’
fees reasonably incurred by the prevailing party in connection with the
arbitration. Notwithstanding the foregoing,  any  action  or  proceeding
initiated by the Company seeking any form of injunctive relief for a breach by
you of any of Sections 6, 7 or 9 of this Agreement,  including, without 
limitation, specific  performance,  shall be brought against you in the courts
of the State of New York or, if the Company has or can acquire jurisdiction, in
the United States District  Court for the Southern District of New York
(collectively, the “Courts”), and each party consents to the jurisdiction of the
Courts in any such action or proceeding, and each party waives any objection to
venue laid therein.

 

If the terms of this Agreement are acceptable to you and you are ready, willing
and able to abide by all the conditions enumerated herein, please sign and date
this Agreement below.

 

 

 

Sincerely,

 

 

 

 

 

/s/ Robert F.X. Sillerman

 

Title: Chief Executive Officer

 

 

 

 

Accepted:

 

 

 

 

 

/s/ Richard Rosenstein

 

 

Richard Rosenstein

 

Date: October 22, 2015

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

FORM OF RELEASE

 

--------------------------------------------------------------------------------


 

GENERAL RELEASE OF CLAIMS

 

1.              (“Employee”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Section 4 of the
employment letter agreement to which this release is attached as Exhibit A (the
“Agreement”), does hereby release and forever discharge SFX Entertainment, Inc.
(the “Company”), its subsidiaries, affiliated companies, successors and assigns,
and its current or former directors, officers, employees, shareholders or agents
in such capacities (collectively with the Company, the “Released Parties”) from
any and all actions, causes of action, suits, controversies, claims and 
demands  whatsoever,  for  or by reason of any matter, cause or thing
whatsoever, whether known or unknown including, but not limited to, all claims
under any applicable laws arising under or in connection with Employee’s
employment or termination thereof, whether for tort, breach of express or
implied employment contract, wrongful discharge, intentional infliction of
emotional distress, or defamation  or injuries incurred on the job or incurred
as a result of loss of employment. Employee acknowledges that the Company
encouraged him to consult with an attorney of his choosing, and through this
General Release of Claims encourages him to consult with his attorney with
respect to possible claims under the Age Discrimination in Employment Act
(“ADEA’“) and that he understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans. Without limiting the generality of the
release provided above, Employee expressly waives any and all claims under ADEA
that he may have as of the date hereof. Employee further understands that by
signing this General Release of Claims he is in fact waiving, releasing and
forever giving up any claim under the ADEA as well as all other laws within the
scope of this paragraph 1 that may have existed on or prior to the date hereof.
Notwithstanding anything in this paragraph 1 to the contrary, this General
Release of Claims shall not apply to (i) any rights to receive any payments or
benefits pursuant to Section 4 of the Agreement, (ii) any rights or claims that
may arise as a result of events occurring after the date this General Release of
Claims is  executed,  (iii)  any indemnification rights Employee may have as a
former officer or director of the Company or its subsidiaries or affiliated
companies, (iv) any claims for benefits under any  directors’  and officers’
liability policy maintained by the Company or its subsidiaries or affiliated
companies in accordance with the terms of such policy, and (v) any rights as a
holder of equity securities of the Company.

 

2.              Employee represents that he has not filed against the Released
Parties any complaints, charges, or lawsuits arising out of his employment, or
any other matter arising on or prior to the date of this General Release of
Claims, and covenants and agrees that he will never individually or with any
person file, or commence the filing of, any charges, lawsuits, complaints or
proceedings with any governmental agency, or against the Released Parties with
respect to any of the matters released by Employee pursuant to paragraph 1
hereof (a “Proceeding”);  provided, however, Employee shall not have
relinquished his right to commence a Proceeding to challenge whether Employee
knowingly and voluntarily waived his rights under ADEA.

 

3.              Employee hereby acknowledges that the Company has informed him
that he has up to twenty-one (21) days to sign this General Release of Claims
and he may knowingly and voluntarily waive that twenty-one (21) day period by
signing this General Release of Claims earlier. Employee also understands that
he shall have seven (7) days following the date on which he signs this General
Release of Claims within which to revoke it by providing a written notice of his
revocation to the Company.

 

4.              Employee acknowledges that this General Release of Claims will
be governed by and construed and enforced in accordance with the internal laws
of the State of New York applicable to contracts made and to be performed
entirely within such State.

 

5.              Employee acknowledges that he has read this General Release of
Claims, that he has been advised that he should consult with an attorney before
he executes this general release of claims, and that he understands all of its
terms and executes it voluntarily and with full knowledge of its significance
and the consequences thereof.

 

6.              This General Release of Claims shall take effect on the eighth
day following Employee’s execution of this

 

--------------------------------------------------------------------------------


 

General Release of Claims unless Employee’s written revocation is delivered to
the Company within seven (7) days after such execution.

 

 

 

Signature:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------